Citation Nr: 0844137	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  His military decorations include the Purple Heart 
Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 rating decision in which the RO in 
Honolulu, Hawaii, inter alia, denied service connection for 
bilateral hearing loss.  In an April 2001 Form 9, Appeal to 
the Board of Veteran's Appeals, submitted in regard to a 
claim of entitlement to an effective date earlier than 
February 18, 2000, for the grant of service connection for 
post-traumatic stress disorder (PTSD) and for the award of 
increased compensation based on individual unemployability, 
the veteran stated that his medical records showed that he 
was discharged from a psychiatric ward with a 35 percent 
hearing loss.  In a February 2002 rating decision, the RO 
again denied service connection for bilateral hearing loss.  

In June 2005, the Board denied entitlement to an effective 
date earlier than February 18, 2000 for the grant of service 
connection for PTSD and the award of increased compensation 
based on individual unemployability, and found that the 
veteran's April 2001 statement constituted a timely notice of 
disagreement (NOD) regarding the issue of entitlement to 
service connection for bilateral hearing loss.  The Board 
remanded this claim for service connection for issuance of a 
statement of the case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  An SOC was issued in May 2007, 
and the veteran filed a substantive appeal (via a VA Form 9) 
in July 2007.  The Board notes that the veteran's substantive 
appeal was received 62 days after the SOC was issued, 
however, via application of 38 C.F.R. § 20.305, this document 
is considered timely filed.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the case for appellate 
review.  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge in Washington, DC.  A November 
2007 letter informed him that his hearing was scheduled for 
March 2008.  However, in correspondence received in December 
2007, the veteran cancelled his hearing request.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has hearing loss due to noise 
exposure in service.  Specifically, in his July 2007 
substantive appeal, he stated that his hearing loss was due 
to a mortar attack including concussion grenades.  

The veteran's service treatment records include an October 
1967 finding of decreased hearing bilaterally, since August 
1967, when a grenade exploded near him.  A February 1968 
record of treatment notes that the veteran had a grenade 
explode next to him in Vietnam, with resultant hearing loss.  
The November 1968 separation examination notes defective 
hearing.  

Also in his July 2007 substantive appeal, the veteran stated 
that his hearing loss had aggravated his PTSD condition 
through the years, adding that "any psychiatrist or licensed 
psychologist will verify the fact that ringing in the ears 
and inability to hear common speech adds significantly to the 
paranoia that defines my combat disability."  The foregoing 
statement indicates that the veteran currently experiences 
diminished hearing.  The Board notes that the veteran is 
competent to report current symptoms of diminished hearing.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  Under the circumstances of this case, the Board 
finds that medical examination and an opinion by an 
appropriate physician-an otolaryngologist, or ear, nose and 
throat (ENT) physician-would be helpful in resolving the 
claim for service connection.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an ENT physician, at a VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection bilateral hearing 
loss (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

In addition to the foregoing, review of the claims file 
reveals that there are outstanding pertinent Federal records.  
In this regard, in a statement received in December 2001, the 
veteran indicated that he had additional evidence to submit, 
specifically, medical records from the Manhattan Campus of 
the VA New York Harbor Healthcare System, noting that he was 
due to be retested for hearing.  In his July 2007 substantive 
appeal, he reiterated that his hearing was tested at the 
Manhattan Campus of the VA New York Harbor Healthcare System.  
Despite the foregoing statements, no records of VA treatment 
have been associated with the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Manhattan Campus of 
the VA New York Harbor Healthcare System, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

To ensure that all due process requirements, and that the 
record before the examiner is complete, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manhattan Campus of the VA New York 
Harbor Healthcare System all records of 
evaluation and/or treatment of the 
veteran's bilateral hearing loss.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an 
otolaryngologist (ear, nose, and throat 
physician), at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include in-
service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

